DETAILED ACTION
1.	This office action is in response to the communication filed on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/434314, filed on 12/14/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
4.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/592695, filed on 05/11/2017, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

27. (Currently Amended) The system of claim 26, wherein the one or more security claims provide information relating to at least one of: a firmware version of the cryptographic hardware device; a hardware version of the cryptographic hardware device; a software version of the cryptographic hardware device; a manufacturer of the cryptographic hardware device; or a serial number of the cryptographic hardware device[[; ]].

33. (Currently Amended) The system of claim 21, wherein using the decrypted secret to access the service comprises: identifying information stored within the decrypted secret, wherein the information provides access to account credentials or identifies machine information to determine a computing device to use to access the service[[, ]].

Allowable Subject Matter
6.	Claims 21-40 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for protecting a secret used to access a service.  Independent claims 21, 34 and 40 identify the uniquely distinct features for determining an authentication method for accessing a service is unavailable; selecting an encrypted secret for accessing the service, wherein the encrypted secret is encrypted using a public key of a cryptographic hardware device; accessing a private key of the cryptographic hardware device, wherein the encrypted secret comprises information for identifying the private key; decrypting the encrypted secret using the private key; and using the decrypted secret to access the service; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, O'Hare et al. (US 20120331088 A1), discloses a method for providing a cryptographic system to store authentication data, wherein the authentication data is encrypted by using the public key of an authentication engine, and wherein the encrypted authentication data is decrypted by using the private key of the authentication engine. The other closest prior art, Edge et al. (US 20130212663 A1), discloses a method to employ a client token method to assist in carrying secure authentication data when other authentication methods are unavailable. However, either singularly or in combination, O'Hare et al. and/or Edge et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 21, 34, 40, and the respective dependent claims 22-33, 35-39 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499